DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5, 2021 has been entered.
 
Election/Restrictions
To summarize the current election, the applicant elected the species where the antimicrobial is present in the form of peracetic acid and spores are Bacillus subtilis, without traverse.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 31-32, 41, and 51-55 are rejected under 35 U.S.C. 103 as being unpatentable over Mielnik et al. (previously cited) in view of Martin et al. (previously cited) and Malik et al. (previously cited).

Martin et al. teach a method of killing microbial spores with a decontaminant vapor (see example 9 and figure 21). This decontaminant vapor is generated from a composition that is a mixture that includes water, hydrogen peroxide and peracetic acid (see paragraphs 36 and 46; instant claim 1). Instant claims 52 and 53 recite compositions that “consist essentially of” water, one or more peroxides wherein one of the one or more peroxides is the hydrogen peroxide, and one or more antimicrobial agents wherein one of the one or more antimicrobial agents is the peracetic acid or that “consist essentially of” water, hydrogen peroxide, and peracetic acid. MPEP 2111.03III details that the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original). "A ‘consisting essentially of’ claim occupies a middle ground between closed claims that are written in a ‘consisting of’ format and fully open claims that are drafted in a ‘comprising’ format." PPG Industries v. Guardian Industries, 156 F.3d 1351, 1354, 48 USPQ2d 1351, 1353-54 (Fed. Cir. 1998). See also Atlas Powder v. E.I. duPont de Nemours & Co., 750 F.2d 1569, 224 USPQ 409 (Fed. Cir. 1984); In re Janakirama-Rao, 317 F.2d 951, 137 USPQ 893 (CCPA 1963); Water Technologies Corp. vs. Calco, Ltd., 850 F.2d 660, 7 USPQ2d 1097 (Fed. Cir. 1988). For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and Bacillus subtilis as well as Bacillus atrophaeus (see paragraph 17, table II, and table IV). The bacterial stock employed was grown in a fermenter and subsequently dried onto a substrate for testing, indicating their ability to return to a vegetative state (see paragraph 69; instant claim 33). A vapor treatment on Bacillus atrophaeus spores present in dried form on a substrate with the decontaminant composition yielded a 5.5 log reduction at both 22ºC and 37ºC after 10 minutes of exposure to vapor from the 4% solution (see figure 21, paragraphs 31 and 75, and example 9; instant claim 41). Vapor from the 2 wt% solution moves from slightly more 
Malik et al. teach various concentrations of hydrogen peroxide vapor that are effective at inactivating Bacillus subtilis spores on a surface (see abstract). Concentrations of 275-558 ppm are effective to achieve a greater than 5 log reduction in active spores within twenty minutes (see figure 3; instant claim 1). Increasing the concentration to approximately 1000 ppm dramatically decreases the exposure time necessary to achieve this same level of bacterial spore inactivation to around 6 minutes, whereas concentration increases beyond this value provide far less sizable improvements (see figure 3; instant claim 1). These data indicate that vapor concentration of hydrogen peroxide is a result effective variable.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose Bacillus subtilis spores as the microorganisms to kill in the procedure of Mielnik et al. because it was taught by Martin et al. as a particular variety known to be desirous to kill with vaporous disinfectant actives that include hydrogen peroxide and to be effectively killed by its vapor. This Bacillus subtilis. Given the teaching of hydrogen peroxide at 0.1 to 4 wt% and the peracetic acid at 4 to 8% of the hydrogen peroxide, the peracetic acid would be present at 0.004 to 0.032 wt% and have a ratio of peracetic acid to hydrogen peroxide of 0.04 to 0.08. The range for the ratio of peracetic acid to hydrogen peroxide meets the instant claim limitations while the ranges for the hydrogen peroxide and peracetic acid overlap with those instantly claimed, thereby rendering the instant limitations obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05; instant claim 1). While the disclosure provides data demonstrating potentiation between some low concentrations of peracetic acid and hydrogen peroxide when some bacterial spores are suspended in a solution of these two components, the instantly claimed method does not apply a solution to bacterial spores. Instead it uses such a liquid to generate a vapor and exposes bacterial spores to hydrogen peroxide and peracetic acid concentrations that are below those touted to have potentiating properties when in liquid Bacillus subtilis bacterial spores given 1) the greater than 5 log reduction in Bacillus subtilis that is obtained by Malik et al. for a 275 to 1000 ppm hydrogen peroxide vapor exposure, 2) the fact that an increase in log reduction is achieved at increasing temperature and exposure times by Martin et al., and 3) the demonstrated degree of log reduction achieved from vapor generated by various low concentration hydrogen peroxide solutions by Martin et al. and Malik et al. (see instant claim 1).  Therefore claims 1, 31-32, 41, and 51-55 are obvious over Mielnik et al. in view of Martin et al. and Malik et al.

s 1, 29-30, 41, 51-56, and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (previously cited) in view of Martin et al., Mielnik et al., and Malik et al. 
Wu et al. teach the sterilization of medical devices that have a lumen where endoscopes are envisioned (see abstract and paragraph 42). Various antimicrobial agents are employed including hydrogen peroxide and peracetic acid (see paragraph 76). Vapor sterilization is envisioned where a booster device is attached to the lumen containing device while placed in a sterilization chamber (see paragraph 80; instant claims 29-30). A vacuum is drawn on the chamber and lumen of the device prior to the introduction of vapor which facilitates the vapor being drawn through the lumen once the vapor is introduced into the chamber (see paragraph 83; instant claim 56). Wu et al. teach that after lumen and chamber evacuation, the chamber is injected for the duration of the desired exposure time with hydrogen peroxide vapor (see examples 1 and 2; instant claim 58). A particular formulation for the sterilizing composition with both hydrogen peroxide and peracetic acid is not provided.
Martin et al. teach a method of killing microbial spores with a decontaminant vapor (see example 9 and figure 21). This decontaminant vapor is generated from a composition that is a mixture that includes water, hydrogen peroxide and peracetic acid (see paragraphs 36 and 46; instant claim 1). Instant claims 52 and 53 recite compositions that “consist essentially of” water, one or more peroxides wherein one of the one or more peroxides is the hydrogen peroxide, and one or more antimicrobial agents wherein one of the one or more antimicrobial agents is the peracetic acid or that “consist essentially of” water, hydrogen peroxide, and peracetic acid. MPEP 2111.03III Bacillus subtilis as well as Bacillus atrophaeus (see paragraph 17, table II, and table IV). The bacterial stock employed was grown in a fermenter and subsequently dried onto a substrate for testing, indicating their ability to return to a vegetative state (see paragraph 69; instant claim 33). A vapor treatment on Bacillus atrophaeus spores present in dried form on a substrate with the decontaminant composition yielded a 5.5 log reduction at both 22ºC and 37ºC after 10 minutes of exposure to vapor from the 4% solution (see figure 21, paragraphs 31 and 75, and example 9; instant claim 41). Vapor from the 2 wt% solution moves from slightly more than one log reduction at 22ºC to 5.5 log reduction at 37ºC in ten minutes (see figure 21 and example 9). Another example shows that the log reduction due to exposure to the compositions of Martin et al. increases with time making both time and temperature result effective variables (see examples 2 and 9, figure 5 upper line and figure 21). Martin et al. generally teach their compositions to be used to kill microbes (see paragraph 53). They envision the composition being applied by evaporation where objects may be exposed to its vapor (see paragraph 53). In addition, Martin et al. teach efficacy of the composition due to adequate contact time and concentration (see paragraph 53).
Mielnik et al. teach a room (defined area) decontamination apparatus (see abstract). The room to be sterilized is envisioned as a hospital ward, laboratory, airport 
Malik et al. teach various concentrations of hydrogen peroxide vapor that are effective at inactivating Bacillus subtilis spores on surfaces (see abstract). Concentrations of 275-558 ppm are effective to achieve a greater than 5 log reduction in active spores within twenty minutes (see figure 3; instant claim 1). Increasing the concentration to approximately 1000 ppm dramatically decreases the exposure time necessary to achieve this same level of bacterial spore inactivation to around 6 minutes, whereas concentration increases beyond this value provide far less sizable improvements (see figure 3; instant claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose Bacillus subtilis spores as the microorganisms to kill in the procedure of Wu et al. because it was taught by Martin et al. as a particular variety known to be desirous to kill with vaporous disinfectant actives that include hydrogen peroxide and to be effectively killed by its vapor. This modification would have been obvious as the combination of prior art elements via known techniques in order to yield a predictable outcome.  It additionally would have been obvious to employ a hydrogen peroxide and peracetic acid solution of Martin et al. in the vaporization process of Wu et al. within the range of dilutions and preferred proportions they teach because they were known to be used to generate a sterilizing vapor and includes both actives that are envisioned by Wu et al. and Mielnik et al.  This modification would have been obvious in light of the teachings by Martin et al. of the effectiveness of their composition against this strain of bacteria. Given the teaching of Bacillus subtilis bacterial spores given 1) the greater than 5 log reduction in Bacillus subtilis that is obtained by Malik et al. for a 275 to 1000 ppm hydrogen peroxide vapor exposure, 2) the fact that an increase in log reduction is achieved at increasing temperature and exposure times by Martin et al., and 3) the demonstrated degree of log reduction achieved from vapor generated by various low concentration hydrogen peroxide solutions by Martin et al. and Malik et al. (see instant claim 1).  Therefore claims 1, 29-30, 41, 51-56, and 58 are obvious over Wu et al. in view of Martin et al., Mielnik et al., and Malik et al.

Claim 57 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. in view of Martin et al., Mielnik et al., and Malik et al. as applied to claims 1, 29-30, 41, 51-56, and 58 above, and further in view of Centanni et al. (previously cited).
Wu et al. in view of Martin et al., Mielnik et al., and Malik et al. render obvious the limitations of instant claim 56. The modified reference does not detail intermittent application of vacuum pulses that alternate with replenishment pulses of the sporicidal vapor. 
Centanni et al. teach the vaporization of a hydrogen peroxide solution or other liquids to serve as a decontaminant in a sterilization system (see paragraph 46; instant claims 29-30). Figure 2 of Centanni et al., pictured below, is nearly identical to that of instant figure 2, which shows a vaporizing and sterilizing device suitable for performing the claimed invention:

    PNG
    media_image1.png
    597
    700
    media_image1.png
    Greyscale

A carrier gas is taught to combine with a liquid flow or spray of the disinfecting liquid, the latter yielding a dispersion of droplets in the gas (see paragraphs 46 and 48; instant claim 1). This combination enters a vaporizer 12 and heated wall 32 vaporizes the liquid (see paragraph 48 and 61-62 and figures 1-3; instant claim 1).  The design of the vaporizer is made such that any mist that enters is vaporized (see paragraphs 62-65; instant claim 1). This teaching is understood as detailing that all of the dispersion is vaporized, thereby yielding a vapor with the same weight ratio of actives (e.g., peracetic acid to hydrogen peroxide) as in the original solution (see instant claim 1). The vapor mixes with additional carrier gas, then passes into chamber 14 where items to be sterilized are located (see paragraphs 44 and 52). The carrier gas is envisioned as air, nitrogen, carbon dioxide, helium, or argon (see paragraph 48). The vapor may be continually replenished to the chamber or introduced into the chamber in pulses that alternate with vacuum pulses (see paragraph 58).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claim 1, 29-32, 41, and 51-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-22 of U.S. Patent No. 6,734,405 in view of Martin et al., Mielnik et al., and Malik et al.
Both the patented claims and the instant claims recite a method where a liquid containing a peroxy compound and water is introduced into a carrier gas, generating a dispersion, and subsequently vaporized. The vapor mixture is then fed into a defined space containing a microbially contaminated item and contacts the item, such that the item is decontaminated. Air is a disclosed carrier gas for the patented claims. The patented claims teach that the liquid that contacts the heated walls of its vaporizer is vaporized. The patented claims do not recite a formulation for the composition that it is introduced into the carrier gas as droplets or that spores are the microbial contaminant.
Martin et al. teach a method of killing microbial spores with a decontaminant vapor (see example 9 and figure 21). This decontaminant vapor is generated from a composition that is a mixture that includes water, hydrogen peroxide and peracetic acid (see paragraphs 36 and 46; instant claim 1). Instant claims 52 and 53 recite compositions that “consist essentially of” water, one or more peroxides wherein one of the one or more peroxides is the hydrogen peroxide, and one or more antimicrobial agents wherein one of the one or more antimicrobial agents is the peracetic acid or that “consist essentially of” water, hydrogen peroxide, and peracetic acid. MPEP 2111.03III details that the transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 Bacillus subtilis as well as Bacillus atrophaeus (see paragraph 17, table II, and table IV). The bacterial stock employed was grown in a fermenter and subsequently dried onto a substrate for testing, indicating their ability to return to a vegetative state (see paragraph 69; instant claim 33). Martin et al. teach a vapor chamber for conducting the vapor exposure to kill bacterial spores (see example 9). A vapor treatment on Bacillus atrophaeus spores present in dried form on a substrate with the decontaminant composition yielded a 5.5 log reduction at both 22ºC and 37ºC after 10 minutes of exposure to vapor from the 4% solution (see figure 21, paragraphs 31 and 75, and example 9; instant claim 41). Vapor from the 2 wt% solution moves from slightly more than one log reduction at 22ºC to 5.5 log reduction at 37ºC in ten minutes (see figure 21 and example 9). Another example shows that the log reduction due to exposure to the compositions of Martin et al. increases with time making both time and temperature result effective variables (see examples 2 and 9, figure 5 upper line and figure 21). Martin et al. generally teach their compositions to be used to kill microbes (see paragraph 53). They envision the composition being applied by evaporation where objects may be exposed to its vapor (see paragraph 53). In addition, Martin et al. teach efficacy of the composition due to adequate contact time and concentration (see paragraph 53).
Mielnik et al. teach a room (defined area) decontamination apparatus (see abstract). The room to be sterilized is envisioned as a hospital ward, laboratory, airport lounge, and an enclosure in general that can be isolated from the surrounding environment (see paragraph 23; instant claims 31-32). Microorganisms of concern are 
Bacillus subtilis spores on surfaces (see abstract). Concentrations of 275-558 ppm are effective to achieve a greater than 5 log reduction in active spores within twenty minutes (see figure 31). Increasing the concentration to approximately 1000 ppm dramatically decreases the exposure time necessary to achieve this same level of bacterial spore inactivation to around 6 minutes, whereas concentration increases beyond this value provide far less sizable improvements (see figure 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a hydrogen peroxide and peracetic acid solution of Martin et al. to a room as taught by Mielnik et al. or a vapor chamber as taught by Martin et al. in the treatment method of the patented claims within the range of dilutions and preferred proportions they teach because they were known to be used to generate a sterilizing vapor and includes both actives that are envisioned by Mielnik et al.  This modification would have been obvious in light of the teachings by Martin et al. of the effectiveness of their composition against bacterial spores. Given the teaching of hydrogen peroxide at 0.1 to 4 wt% and the peracetic acid at 4 to 8% of the hydrogen peroxide, the peracetic acid would be present at 0.004 to 0.032 wt% and have a ratio of peracetic acid to hydrogen peroxide of 0.04 to 0.08. The range for the ratio of peracetic acid to hydrogen peroxide meets the instant claim limitations while the ranges for the hydrogen peroxide and peracetic acid overlap with those instantly claimed, thereby rendering the instant limitations obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. Bacillus subtilis spores as the microorganisms to kill in the procedure of the patented claims would have been obvious because they were taught by Martin et al. as a particular variety known to be desirous to kill with the vaporous disinfectant actives that include hydrogen peroxide. This modification would have been obvious as the combination of prior art elements via known techniques in order to yield a predictable outcome.  Employing the Martin et al. modified concentration at a load to the region to be disinfected that provides hydrogen peroxide at 500 to 1000 ppm, as taught by Malik et al., would have been obvious given its effectiveness on par with the examples of Martin et al. in a relatively short amount of time. This would Bacillus subtilis bacterial spores given 1) the greater than 5 log reduction in Bacillus subtilis that is obtained by Malik et al. for a 275 to 1000 ppm hydrogen peroxide vapor exposure, 2) the fact that an increase in log reduction is achieved at increasing temperature and exposure times by Martin et al., and 3) the demonstrated degree of log reduction achieved from vapor generated by various low concentration hydrogen peroxide solutions by Martin et al. and Malik et al. Therefore claims 1, 29-32, 41, and 51-55 are obvious over claims 18-22 of U.S. Patent No. 6,734,405 in view of Martin et al., Mielnik et al., and Malik et al. 

Claims 29-30 and 56-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-22 of U.S. Patent No. 6,734,405 in view of Martin et al., Mielnik et al., and Malik et al. as applied to claims 1, 29-32, 41, and 51-55 above, and further in view of Centanni et al. 

Centanni et al. teach the vaporization of a hydrogen peroxide solution or other liquids to serve as a decontaminant in a sterilization chamber (see paragraph 46). Figure 2 of Centanni et al., pictured below, is nearly identical to that of instant figure 2, which shows a vaporizing and sterilizing device suitable for performing the claimed invention:

    PNG
    media_image1.png
    597
    700
    media_image1.png
    Greyscale

A carrier gas is taught to combine with a liquid flow or spray of the disinfecting liquid, the latter yielding a dispersion of droplets in the gas (see paragraphs 46 and 48). This combination enters a vaporizer 12 and heated wall 32 vaporizes the liquid (see paragraph 48 and 61-62 and figures 1-3).  The design of the vaporizer is made such 
It would have been obvious to one of ordinary skill at the time of the invention to employ the modified method of the patented claims to a chamber that contains the article with bacterial spores to be killed. This modification would have been obvious in view of Martin et al. who already teach the application of their sporicidal vapor in such a chamber, demonstrating that it is a known alternative to room application. It also would have been obvious in view of Centanni et al. whose teach such a chamber for vapor decontamination. It additionally would have been obvious to apply the application regimen of Centanni et al. as known techniques for applying a vapor sporicidal agent to a desired region. Thus vacuum evacuation prior to the injection of the vapor, continual replenishment of the vapor in the chamber, or introduction often vapor into the chamber in pulses that alternate with vacuum pulses all would have been obvious options. .

Response to Arguments
Applicant's arguments filed November 5, 2021 have been fully considered but they are not persuasive. In light of the amendment to the claims, the rejection under 35 USC 112 is hereby withdrawn. New grounds of rejection are detailed that address the new claim limitations.

Regarding rejections under 35 USC 103:
The applicant argues that one of ordinary skill would appreciate that the synergistic behavior of peracetic acid and hydrogen peroxide in the liquid preparation tested in the disclosure would also be present in a vapor of the liquid. No calculations of synergy have been provided or discussed by the disclosure and even if synergy is present, it needs to be commensurate in scope with the claims and unexpected in order it indicate non-obviousness. The data in the specification shows the time to reach log 4 reduction decreases as the concentration of the two actives in the liquid increases. The exposure concentration in the claimed method is lower than that of the hydrogen peroxide in the solution because of the conversion of the liquid to a gas and because the maximum vapor concentration in the claimed method is below the minimum hydrogen peroxide concentration in the claimed liquid (e.g., claim 1 recites 0.2 to 0.8 wt% hydrogen peroxide in the liquid vs. 5 to 1000 ppm which corresponds to 0.0005 to 0.1 wt% hydrogen peroxide in vapor).  Since the vapor concentrations of hydrogen 
The applicant further argues one of ordinary skill would not have been motivated to employ the composition of Martin et al. at a lower concentration in their disclosed range for the method of Mielnik et al. because Martin et al. teach a hydrogen peroxide concentration below 6 wt% as being more conducive as a photosenstitizer. The applicant later characterizes this teaching as a teaching away from Mielnik et al. and argue that UV light is required for the effectiveness of the composition of Martin et al.  While Martin et al. do suggest hydrogen peroxide concentration below 6 wt% as being conducive as a photosenstitizer, they subsequently exemplify the use of 4 wt% hydrogen peroxide as a sporicidal composition to kill various bacterial spores as well as viruses and other bacteria in the absence of UV light (see example 1). Martin et al. also use several compositions with even lower concentrations of hydrogen peroxide to generate a sporicidal vapor as well as show increased kill rate as a consequence of increased temperature (see example 9). Further, Martin et al. explicitly state that a concentration lower than the 4 wt% hydrogen peroxide solution can be employed for germicidal and sanitizer applications (see paragraph 48). Thus Martin et al. do not teach away from the use of their composition at the lower end of their taught ranges for vapor based sporicidal application and the artisan of ordinary skill would have had good reason to select a composition of Martin et al. as a specific composition to employ in the method of Mielnik et al. 

In addition, the applicant argues that Martin et al. do not teach the room conditions of Mielnik et al. This argument is unpersuasive because the applicant has pointed to nothing about the composition of Martin et al. that would preclude its use under the conditions suitable for the room decontamination conducted by Mielnik et al. 
The applicants reiterate their arguments against Martin et al. and Mielnik et al. in response to the contribution of the teachings of Malik et al and Wu et al. These remarks were addressed above.

Regarding double patenting rejections:
The applicants reiterate their arguments against Martin et al. and Mielnik et al. in response to the double patenting rejection and argue that limitations of the instant claims are missing from the conflicting patent claims. In each instance a prior art reference is cited and described in the rejection to fill this void (e.g., contacting bacterial spores, etc.).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/           Examiner, Art Unit 1615